4 U.S. 111 (____)
4 Dall. 111
Little
versus
Dawson et al. Executors of Jones.
Supreme Court of United States.

For the Plaintiff, Rawle.
For the Defendant, Sergeant and Roberts.
The COURT, in the charge to the jury, stated, that it was in full proof, that the plaintiff had served the testator, with great diligence, for a period exceeding eleven years, on which two questions arose: 1st. Was she entitled to any compensation? 2d. Had she received a compensation? As to the first, it was RULED, that if the services were rendered merely in expectation of a legacy, without any contract, express or implied, but relying, implicitly, on the testator's generosity, the action could not be maintained. The weight of the evidence, however, is that he promised to take care of her, though he did not say how; that at one time he offered to marry her; and, at another time, he said that he would provide for her as a child. As to the second question, it is merely a matter of fact, on which the jury must decide.